UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6828



JOHN ANDREW WRIGHT, JR.,

                                                Petitioner - Appellant,

          versus


PATRICK CONROY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-01-1355-WMN)


Submitted:   October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Andrew Wright, Jr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Andrew Wright, Jr., seeks to appeal the district court’s

order denying Wright’s petition filed pursuant to 28 U.S.C. § 2254

(2000).     We dismiss the appeal for lack of jurisdiction because

Wright’s notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”           Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

December 9, 2003.      Although the district court granted two thirty-

day extensions, the court was without jurisdiction to extend the

appeal period beyond the times provided in Fed. R. App. P. 4(a)(5).

Wright’s notice of appeal was filed on March 20, 2003,* beyond the

excusable    neglect   period   for   which   the   district   court   could

properly grant an extension.          See Fed. R. App. P. 4(a)(5)(C).



     *
       For the purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                      2
Because Wright failed to file a timely notice of appeal, we dismiss

the appeal.   Moreover, because we lack jurisdiction over Wright’s

appeal, we decline to grant a certificate of appealability.     We

also deny Wright’s motion for appointment of counsel.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 3